Citation Nr: 0805457	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the veteran is competent to manage his VA benefit 
payments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
April 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  


FINDING OF FACT

The medical evidence of record shows that, due to his 
service-connected paranoid schizophrenia, the veteran does 
not have the mental capacity to manage his affairs, including 
disbursement of funds.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in June 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Note also that the RO issued that June 2004 VCAA notice 
letter before initially adjudicating the veteran's claim in 
April 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  As well, 
that letter specifically asked that he provide any evidence 
in his possession pertaining to his claim.  Id., at 120-21.  

Even if there is arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what 
was needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (indicating any error in the provision of VCAA notice, 
concerning any element of a claim, is presumed prejudicial 
and must be rebutted by VA by showing the error was 
harmless).

Moreover, concerning the issue at hand of whether the veteran 
is competent to manage the disbursement of his VA benefit 
payments, other issues, say, concerning whether a disability 
is related to his military service and whether he is entitled 
to a higher rating for his disability or the effective date 
for it do not come into play.  So he need not receive VCAA 
notice discussing these irrelevant matters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist him with his claim, the RO 
obtained the veteran's service medical records, VA medical 
records, reports of field examinations, and the reports of VA 
examinations - including to determine whether he is 
competent.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Competency

The RO has determined the veteran is incompetent for VA 
benefits purposes.  He was rated incompetent in a May 1957 
rating decision that granted him a 100 percent disability 
rating for paranoid schizophrenia.  In May 2004 he filed a 
claim to establish competency, which, as mentioned, the RO 
denied in April 2005, and this appeal ensued.

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102 (2007).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.



Here, a careful review of all of the evidence of record 
confirms  the veteran is still incapable of personally 
handling his VA benefits.  His unsubstantiated lay assertions 
to the contrary are insufficient evidence to conclude he is 
competent.  38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. 
App. 525 (1996).

In April 2005, the veteran had a VA mental disorders 
examination to determine whether he was competent to manage 
his VA benefit payments.  The examiner reviewed the veteran's 
claims file for the pertinent medical and other history.  
The veteran acknowledged he received treatment at the mental 
hygiene clinic, but could not state the names of his 
prescribed medications.  He denied experiencing auditory 
hallucinations, but reported having visual hallucinations 
involving his deceased wife.  He also denied delusional 
material, ideas of reference, persecutory ideation, and 
delusions of thought broadcasting.  He said he sometimes 
believed he received special messages from God, which were 
inspirational to him.  He indicated that he lived alone, and 
that his son visited him occasionally.  He added that, in his 
spare time, he attended a board game group and wrote songs.  

The veteran was cooperative during the examination, but made 
little eye contact.  He did not display significant anxiety 
or dysphoria.  His speech was within normal limits with 
regard to rate and rhythm.  His thought processes and 
associations were logical and tight.  No tangential or 
circumstantial thoughts were noted.  His judgment and insight 
were adequate.  

The examiner, however, concluded the veteran was incompetent 
for VA purposes.  The diagnosis was schizoaffective disorder, 
and the Global Assessment of Functioning (GAF) score was only 
42.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American 
Psychiatric Association:  Diagnostic And Statistical Manual 
Of Mental Disorders, (4th ed. 1994) (DSM- IV)at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  

In discussing the basis of the opinion, the examiner stated 
the veteran generally denied significant symptomatology - 
with the exception of some visual hallucinations.  But it was 
noted that he was an inpatient just one month prior to that 
examination, and that his mental status was considerably 
different, with a "rather clear-cut indication of psychotic 
process."  Although he denied psychotic symptoms during that 
examination, the examiner believed that "over an extended 
period of time," the veteran's functioning was problematic 
and precluded gainful employment.  

An earlier, March 2003 field examination report from the 
veteran's case manager concluded he needed a caregiver.  The 
case manager stated the veteran was able to communicate and 
make his needs known.  He had been an inpatient in a state 
hospital and was part of a program for meeting the needs of 
adults with serious and persistent mental illnesses.  The 
case manager noted the veteran could function well, but only 
as long as he took his medication.  When he did not take it, 
he became combative and his wife described him as "very hard 
to live with."  The case manager added that, when the 
veteran was not on his medication, he bought unnecessary 
things.  He handled approximately $50.00 a week for his 
personal spending.  He knew the source of his income and 
vaguely knew the amount of his benefit checks.  The case 
manager thought that the veteran did not know the value of 
money, and that he did not know his household expenses.  
The case manager therefore concluded the veteran remained 
incompetent for VA purposes.  

Another field examination the year prior, in April 2002, 
noted the veteran was then incarcerated and was going to be 
transferred to a state hospital as an inpatient.  
His prognosis was expected to deteriorate, not improve.  He 
was able to make his needs known and communicate with his 
case manger.  He understood that he needed to get out of jail 
and go to the state hospital for better treatment of his 
schizophrenia.  But the case manager indicated the veteran 
did not know the value of money or the amount of his 
household expenses.  The case manager therefore concluded the 
veteran was incompetent for VA purposes, and indeed, that he 
also had been found incompetent by court decree.  

The results of the VA examination and field examination 
reports provide significant evidence against the veteran's 
claim.  While he asserts that he is competent to manage his 
own funds, his statements are not the required evidence to 
establish this as fact.  38 C.F.R. § 3.353(c).  Simply put, 
there is no evidence of record showing he is competent to 
manage his VA benefits - indeed, to the contrary, there is a 
significant amount of evidence specifically indicating he is 
not, even still today.  Therefore, he is not entitled to the 
presumption of competency because the evidence against his 
claim far outweighs the evidence supporting it.  38 C.F.R. 
§ 3.353(d); see also 38 C.F.R. § 3.102 (2007).

The veteran has been found incompetent continuously since May 
1957, and there is insufficient evidence to change this 
status.  Moreover, as the evidence overwhelmingly establishes 
his lack of competence to manage his VA funds, the benefit-
of-the-doubt doctrine does not apply and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

The veteran is still incompetent for VA purposes; his appeal 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


